Citation Nr: 1420918	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1988 to March 1989 with the South Carolina Army National Guard.  In addition, he had periods of ACDUTRA and inactive duty training (INACDUTRA) in 1991 and 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was denied in an October 2007 Board decision, which the Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In February 2009, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand (Joint Motion), and the Motion was granted by the Court in February 2009.  

The case was remanded by the Board in April 2009, and upon its return to the Board, a psychiatric opinion was requested from the Veterans Health Administration (VHA).  This opinion was received in August 2010.  In December 2010, the Board again denied the claim and the Veteran appealed the decision to the Court.  Another Joint Motion was filed and granted by the Court in June 2011.  In September 2011, the Board remanded the claim for additional development.  

In May 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds there has not been substantial compliance with the September 2011 remand order.  The RO requested the Veteran's records from Bryan Psychiatric Hospital (BPH) from 1984 to present, as requested in the remand.  In October 2012, BPH sent records from the Veteran's in-patient treatment from 2004.  However, BPH did not send any other records or indicate whether the records from earlier admissions were unavailable.   One of the records indicates the Veteran was previously hospitalized 6 times at BPH.  The Board specifically stated that if any records are unavailable, the hospital must indicate such and state the reason for their unavailability.  The Board also specified that the Veteran must be apprised of the requests made to the Bryan Psychiatric Hospital and the responses obtained.  Although only records from 2004 were obtained, the Veteran and his representative were not notified of this fact.  A Board remand confers upon an appellant the right to compliance with that order.  As there was not substantial compliance with remand, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

If new, relevant records are obtained, another VA opinion should be obtained to determine the etiology of the Veteran's schizophrenia, in light of the new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for treatment records from Bryan Psychiatric Hospital dated from 1984 to present.  All requests and responses, positive and negative, should be associated with the claims file.

2.  After obtaining the above authorization, submit a request to Bryan Psychiatric Hospital for all treatment records, inpatient and outpatient, for the Veteran dated from 1984 to the present.

The AOJ must ask the hospital to indicate whether there are any records that are unavailable or whether all available records have been provided.  

All requests and responses, positive and negative, must be associated with the claims file.  If there is no response to the first request or the hospital does not indicate whether all available records have been provided, the AOJ should make additional request until such time as further requests are deemed futile.  A formal finding documenting all efforts to obtain outstanding records should be made and recorded in the claims file.

3.  The Veteran must be apprised of the requests made to Bryan Psychiatric Hospital and the response obtained.  If there is no response from the hospital or if any records identified by the Veteran are unavailable, the Veteran should be asked to provide copies of any such records in his possession.

4.  If additional records are obtained that relate to treatment for an acquired psychiatric disorder, request a VA opinion to ascertain the etiology of his current psychiatric disorder.  The VA examiner should opine as to the following:

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's current psychiatric disorder was incurred in or aggravated during his periods of active duty for training.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



